                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 WANDA B.,                                  )
                                            )
                         PLAINTIFF          )
                                            )
 V.                                         )       CIVIL NO. 2:18-CV-341-DBH
                                            )
 ANDREW M. SAUL, COMMISSIONER,              )
 SOCIAL SECURITY ADMINISTRATION,            )
                                            )
                         DEFENDANT          )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On July 24, 2019, the United States Magistrate Judge filed with the court,

with copies to counsel, his Report and Recommended Decision. The time within

which to file objections expired on August 7, 2019, and no objections have been

filed. The Magistrate Judge notified the parties that failure to object would waive

their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The administrative decision is AFFIRMED.

      SO ORDERED.

      DATED THIS 8TH DAY OF AUGUST, 2019

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE
